Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Nicole Donegan Vice President, Marketing and Communications ndonegan@severnbank.com (410) 260-2045 Severn Bancorp Appoints Chief Operating Officer ANNAPOLIS, MD (November 16, 2011) — Severn Bancorp Inc., (NASDAQ: SVBI) (“Bancorp”) parent company of Severn Savings Bank, FSB (the “Bank”), today announced the appointment of Thomas G. Bevivinoto the position of Chief Operating Officer, subject to the approval of the Federal Reserve Bank of Richmond and the Office of the Comptroller of the Currency, Bancorp’s and the Bank’s primary regulators. Mr. Bevivino will also remain as acting Chief Financial Officer until a replacement has been identified.This will allow for a smooth transition period for customers, shareholders and employees until a new Chief Financial Officer has been brought on board. Mr. Bevivino, age 56, joined Bancorp in August 2004 as Controller, and has served as the Chief Financial Officer since July 1, 2005.He serves in the same capacity for the Bank.Mr. Bevivino was a financial consultant from 2002 until 2004, and served as Chief Financial Officer of Luminant Worldwide Corporation from 1999 until 2002 About Severn Savings Bank Founded in 1946, Severn Savings Bank, FSB is a full-service community bank offering a wide array of personal and commercial banking products as well as residential and commercial mortgage lending.It has assets of approximately $930 million and four branches located in Annapolis, Edgewater and Glen Burnie.The bank specializes in exceptional customer service and holds itself and its employees to a high standard of community contribution.Severn is on the Web at www.severnbank.com.
